Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 15578203
Filing Date: 11/29/2017
Appellant(s): Microsoft Technology Licensing, LLC



__________________
William N. Hughet
Reg. No. 44,481
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9/13/2021
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/14/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Double Patenting
1.	Claims 1, 8-11, 17-18 and 20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Application No. 15578195 (now US Patent 10699078) in view of Blaxland (US 2012/0311618).  
As to claim 1, Claim 1 of the Application (and the patent) discloses the claimed invention substantially including receiving, at a computing device, information associated with a content item produced by a source system, the content item being accessible to other computing devices via a network (see claim 1, limitation 1, the content item being produced by a source system, and accessible to other computing devices such as the source system is implied);
receiving, at the computing device, a plurality of comments associated with the content item, the plurality of comments produced by one or more of the other computing devices (see claim 1, limitation 2);
based on receiving the information and the plurality of comments,
      predicting, at the computing device, at least two subsections of the content item to link to at least two of the plurality of comments based, at least in part, on details associated with the content      item and the plurality of comments (see claim 1, limitation 4, disclosing: determine one “or more” or more comments is linked to a plurality of text segments within the content);
linking the at least two of the plurality of the comments with one or more of the at least two predicted subsections (claim 1, limitations 4-5, one or more comments is linked to at least one of the subsections;
presenting a first one of the at least two predicted subsections of the content item in a first      section of a display device (see claim 1, limitaion3) and presenting a first one of the at least two of the plurality of comments in a second section of the of the display device (see claim 1, limitations 5-6), the first one of the at least two of the plurality of comments linked to the first one of the at least two predicted subsections of the content item (see citation above, e.g., claim 1, limitation 4;
receiving an instruction to scroll the content item (claim 1, automatically scrolling is a type of instruction to scroll the content item); but does not expressly disclose based on receiving the instruction to scroll the content item:  scroll the presentation in the first section of the display device to a second one of the at least two predicted subsections of the content item in the first section of the display device; and based on a second of the at least two of the plurality of comments being linked to the second one of the at least two predicted subsections of the content item, scroll the presentation in the second section of the display device to a second one of the at least two of the plurality of comments.
Blaxland discloses based on receiving the instruction to scroll the content item:  scroll the presentation in the first section of the display device to a second one of the at least two predicted subsections of the content item in the first section of the display device; and based on a second of the at least two of the plurality of comments being linked to the second one of the at least two predicted subsections of the content item, scroll the presentation in the second section of the display device to a second one of the at least two of the plurality of comments (figure 7, the status bar 740 displays the 
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine the co-pending application with Blaxand.  The suggestion/motivation of the combination would have been to share users’ comments for multiple positions in the episode (Blaxand, figure 7; [0074]). 
As to claim 11, see similar rejection to claim 1.
As to claim 18, see similar rejection to claim 1.
As to claim 8, Application/Patent in view of Blaxland discloses the computer-implemented method of claim 1, further comprising:
receiving a request for the content item from another computing device (Blaxland, claim 14); and
 transmitting at least the information associated with the predicted at least two subsections of the content item to the computing device initiating the request for the content item (Blaxland, claim 14; figure 7).
As to claim 9, Blaxland discloses the computer-implemented method of claim 1, further comprising:
receiving a request for the content item from another computing device (Blaxland, claim 14; figure 8);
transmitting the requested content item (Blaxland, claim 14; figure 8); and

As to claim 10, Blaxland discloses the computer-implemented method of claim 9, wherein the produced content item comprises a website including an article (Blaxland, See [0002] for produced content item to comprise a website, wherein a website’s including an article is implied. It is to be noted that lacking a requirement for a specific article, any item displayed on a website can be considered an article).
As to claim 17, Blaxland discloses the computing device of claim 11, further comprising instructions for:
receiving a request for the content item from another computing device (see similar rejection to claim 9);
transmitting the requested content item (see citation in rejection to claim 9); and 
transmitting the information associated with the predicted at least two subsections of the content item to the computing device initiating the request for the content item (see similar rejection to claim 9).
As to claim 20, see similar rejection to claim 17.
Claim Rejections - 35 USC § 102
2.	Claims 1, 8-11, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Blaxland (US 2012/0311618).
As to claim 11, Blaxland discloses a computer-implemented method comprising:
a processor; a display device; and a computer-readable storage medium in communication with the processor, the computer-readable storage medium having computer-executable instructions stored thereupon (figures 2-3) that, when executed by the processor, perform operations, comprising:

receive a plurality of comments associated with the content item, the plurality of comments produced by one or more of the other computing devices ([0042][0043], user comments);
based on receiving the information and the plurality of comments, predict at least two subsections of the content item to link to at least two of the plurality of comments based at least in part, on details associated with the content item and the plurality of comments ([0042]-[0043], e.g., “correlate a comment made by a user of a device 350 to specific content with associated information, such as with a timestamp and/or commenting user information, for the comment to link to the particular point within the content playback and to the user leaving the comment”; see figure 7; [0073]-[0074] disclosing multiple comments correlated to multiple points within the content playback);
link the at least two of the plurality of the comments with one or more of the at least two predicted subsections (figure 7; [0074], “A series of comments may be tagged or otherwise denoted throughout the episode, and this tagging is illustrated using triangle markers 750 in FIG. 7....As the viewer reaches the point 760 at which a comment is left within the episode, shown as 00: 57 in FIG. 7, the comment 770, and/or comment tag, associated with that timestamp may appear”);
present a first one of the at least two predicted subsections of the content item in a first section of a display device and present a first one of the at least two of the plurality of comments in a second section of the of the display device, the first one of the at least two of the plurality of comments linked to the first one of the at least two predicted subsections of the content item (see citation above.  See Figure 7, first content subsection displayed in 730 and the corresponding first comment displayed in 750); and
based on receiving an instruction to scroll the content item (figure 7, the status bar 740 displays the scrolled position corresponding to current episode position during the playing; [0074],”A series of 
scroll the presentation in the first section of the display device to a second one of the at least two predicted subsections of the content item in the first section of the display device (see citation above, when the episode is scrolled to a subsection corresponding to a second comment); and
based on a second of the at least two of the plurality of comments being linked to the second one of the at least two predicted subsections of the content item, scroll the presentation in the second section of the display device to a second one of the at least two of the plurality of comments (see citation above, when the episode is scrolled to a subsection corresponding to a second comment, the second comment appears).
As to claim 1, see similar rejection to claim 11.
As to claim 18, see similar rejection to claim 11.
As to claim 8, Blaxland discloses the computer-implemented method of claim 1, further comprising:
receiving a request for the content item from another computing device (claim 14); and
 transmitting at least the information associated with the predicted at least two subsections of the content item to the computing device initiating the request for the content item (claim 14; figure 7).
As to claim 9, Blaxland discloses the computer-implemented method of claim 1, further comprising:
receiving a request for the content item from another computing device (claim 14; figure 8);

transmitting the information associated with the predicted at least two subsections of the content item to the computing device initiating the request for the content item (claim 14; figure 8).
As to claim 17, Blaxland discloses the computing device of claim 11, further comprising instructions for:
receiving a request for the content item from another computing device (see similar rejection to claim 9);
transmitting the requested content item (see citation in rejection to claim 9); and 
transmitting the information associated with the predicted at least two subsections of the content item to the computing device initiating the request for the content item (see similar rejection to claim 9).
As to claim 20, see similar rejection to claim 17.
As to claim 10, Blaxland discloses the computer-implemented method of claim 9, wherein the produced content item comprises a website including an article (See [0002] for produced content item to comprise a website, wherein a website’s including an article is implied. It is to be noted that lacking a requirement for a specific article, any item displayed on a website can be considered an article).
(2) Response to Argument
(A)	Double Patenting Rejection
Issue 1: The Appellant argues (on pages 7-8 ) with respect to independent claims 1, 11 and 18 that the Double Patenting rejection was improper because the co-pending application recited by the Examiner was no longer co-pending but instead has been patented, and because the rejection lacks limitation to limitation mapping. 
Examiner respectfully disagrees.  
First of all, the Applicant’s argument is not convincing because 1) the patent issued after the co-pending application has a same scope of claims; and 2) even though the Examiner’s rejection did not specifically refer to the patent, it was reasonably clear that the co-pending application resulted in the patent, as the Appellant’s argument indicates that the Appellant clearly understood the relationship; 
Secondly, Examiner clarified and enhanced her rejection in the rejection section.  
Issue 2: The Appellant argues that the Double Patenting rejection to claim dependent claims was improper.  
Regarding claims 8-10 and 17, Examiner respectfully disagrees. Please see Examiner’s clarification in the rejection section.  
Double Patenting rejections to claims 2-6, 12-15, 19 and 23-24 have been withdrawn.
(B)	Rejection under 35 U.S.C. 102
Issue 1: The Appellant argues (on page 9) that “the rejection of all the pending claims under Section 102 is improper for failing to address the majority of the claims as currently pending.”
Examiner has corrected the typo in the header of the rejection section to correspond to all claims rejected in this section, i.e., claims 1, 8-11, and 17-18.  Claims 2-6, 12-15, 19 and 23-24 are not rejected under 35 U.S.C. 102.
Issue 2: The Appellant argues (on pages 10-13) with respect to independent claims 1, 11 and 18 that Blaxland does not anticipate claims 1, 11 and 18.
(i) Appellant argues (on pages 11-12) that Blaxland does not teach “predict at least two subsections of a content items to link to at least two of the comment” because Blaxland does not teach the “predicting feature” disclosed in the instant application’s specification paragraph [0081] wherein the predicting is disclosed as “identifying pairs of the comment and each sentence of the associated content item; comparing the identified pairs; and predicting the sentence of the content item to link with the comment based at least on the comparison of the identified pairs.”
Examiner respectfully disagree, because the argued scope is very different from the claimed scope, and because examples disclosed in specification cannot be read into the claims.  
Specifically, claim 1, 11 or 18 does not recite anything about “sentence of the associated content item”, let alone “identifying pairs of the comment and each sentence of the associated content item; comparing the identified pairs; and predicting the sentence of the content item to link with the comment based at least on the comparison of the identified pairs.”  
Instead, the claims merely recited “predict at least two subsections of the content item to link to at least two of the plurality of comments based at least in part, on details associated with the content item and the plurality of comments of “sentence of the associated content item.”  
It is to be noted that “subsections of content item” is much broader than “sentences of content item”.  Also, dependent claim 2 is further limited to recited “sentences of content items…”, it is reasonable for Examiner to conclude that the term was not intended to be claimed in the independent claims.
Because the argued limitations are not claimed, the augment can be considered moot.  In additiona, because the specification does not contain a controlling definition for the “predict…” limitation, the Examiner has to adopt a broadest reasonable interpretation as used in her rejection. Under this broadest reasonable interpretation, Blaxland teaches the claimed limitations as cited by the Examiner, because correlating comments to contents is a type of “predicting”.   Specifically, please see [0042]-[0043], “correlate a comment made by a user of a device 350 to specific content with associated information, such as with a timestamp and/or commenting user information, for the comment to link to the particular point within the content playback and to the user leaving the 
(ii) Appellant argues (on pages 13) that “Blaxland discloses a single subsection of the content item and absolutely no predicted subsections of the content items.”
Examiner respectfully disagrees.  As explained in the last paragraph of point (i) above, correlating a comment to a particular point within the content playback is disclosed in paragraphs [0043]-[0044], and multiple comments are correlated to different points within the content playback is disclosed in figure 7 and paragraphs [0073]-[0074].
Issue 3: The Appellant argues (on page 14) with respect to dependent claims based on his argument for the independent claims above.  Please see Examiner’s response above.
Issue 4: The Appellant argues (on page 14) with respect to claim 8 that Blaxland does not teach “receiving a request for the content item from another computing device, and transmitting at least the information associated with the predicted at least two subsections of the content items to the as discussed above, Blaxland is complete silent regarding predicting anything.”
Examiner respectfully disagrees.  Because Appellant relies on his argument(s) made above for independent claims, please see Examiner’s response above for independent claims.  
Issue 5: The Appellant argues (on page 15) with respect to claim 9 that “As discussed above regarding claims 11 and 8, Blaxland discloses no such feature [predicted at least two subsections of the content item].”
Examiner respectfully disagrees.  Because Appellant relies on his argument(s) made above for independent claims, please see Examiner’s response above for independent claims.  
Issue 6: The Appellant argues (on pages 15-16) with respect to claim 10 that Blaxland does not teach “the produced content item comprises a website including an article” because the independent claim 1 recites “information associated with a content item produced by a source system.”
Examiner respectfully disagrees.  
First of all, both claim 1 and claim 9 recite “the content items” exclusively without reciting “the produced content items”.  It is unclear whether regarding the relationship between “the produced content item” as recited in claim 10 and “the content item” as recited in claims 1 and 9.  Examiner interprets as any content item. Secondly, claim 10 recites “the produced content item comprises a website including an article” wherein “comprises” is open-ended, i.e., the website that the content item comprises could be a different and unrelated portion of the content item from the portion of the content item used for the predicting limitations of claim 1. 
Blaxand at [0002] discloses “there are many websites, blogs, emails, and telephone calls concerning television programming, and content in general” disclosing that television programing and content in general can comprise a website, wherein for a website to include an article is implied since 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HUA FAN/Primary Examiner, Art Unit 2449      
                                                                                                                                                                                                  Conferees:
/Michael Won/Primary Examiner, Art Unit 2449          

                                                                                                                                                                                              /THUONG NGUYEN/Primary Examiner, Art Unit 2449                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.